Title: Oliver Pollock to Thomas Jefferson, 19 November 1811
From: Pollock, Oliver
To: Jefferson, Thomas


          
            
                  Sir, 
                   
                     Richmond 
                     19th November 1811
            
		  
		  I had the honor of receiving your letter dated on the 4th of may, some time back and delayed making an acknowledgement until I could do it fully to my own Satisfaction.
            I find to my regret that you do not retain as particular a recollection of the transactions of the Government of Virginia as I had hoped, this indeed is not surprising considering the numerous and important offices which you have since filled and the lapse of thirty two years—but yet I am confident that you
			 will remember what was a matter of much notoriety both then and afterwards, first. that I acted as the official public Agent of Virginia at New orleans—secondly—that I incurred large Debts in that Character—thirdly—that my agency resulted in great benefits to the Public, not only in the destruction of a dangerous Enemy—but in the
			 acquisition of a Valuable Country to the United States.
            
		  
		  
		  
		  
		  
		  I am of opinion that a testimonial under your hand clearly ascertaining these facts will be of service to me and b 
                  Will be highly gratifying to my feelings to have such co-operating testimony from a name so high and respectable, by that means additional Validity will be given to what has been stated by others, and particularly by the late Col. William Heth, in his Character as Agent for settling the Accounts relating to the Conquest of the Isilinois.
			 
		  
		  
		  
		  
		   
		  Col. Heth’s letter is the last document in a pamphlet now sent, and I refer you to it to refresh your memory as to some particulars which may not be at once recollected.
            I cannot doubt that it will afford you pleasure to comply with a request which has for its object nothing more than the exhibition of truth, to which may be added the gratification of the feelings of an old and very Zealous, but unfortunate public Servant—and likewise
                  
            Your friend and very Hble. Servt.
                  Olr Pollock.
          
          
            Please to direct to me here as soon as possible
          
        